Title: To Thomas Jefferson from Thomas Law, 23 May 1802
From: Law, Thomas
To: Jefferson, Thomas


            SirMt Vernon Sunday morng. 23 May 1 PM.
            With sorrow unfeigned I inform you that Mrs Washington has terminated her well spent life about half an hour, after suffering with calm fortitude a fever for 17 days.—Dr. Craigk with unceasing assiduity afforded all the relief that was in the power of medecine but in vain.
            The distress of all around agitates me too much, & prevents me from expressing the keen sense I entertain of the Loss of one who so nobly & amiably fulfilled every duty.
            I remain With esteem & respect Yr. mt. Obt. He St.
            Thos. Law
          